                 Case 1:20-cr-00225-SKO Document 8 Filed 01/07/21 Page 1 of 3

 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B. TAYLOR
   Special Assistant U.S. Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5
   Attorneys for Plaintiff
 6 UNITED STATES OF AMERICA

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00225-SKO
11
                                  Plaintiff,
12                                                      JOINT MOTION FOR ORDER REQUIRING
                            v.                          PAYMENT OF CURRENCY INTO THE
13                                                      COURT’S DEPOSIT FUND; AND ORDER
     DELIA PEARSON,
14
                                 Defendant.
15

16

17          The United States and defendant Delia Pearson (the Movants) move for an order based on the

18 following grounds:

19          1.      The information in this case charges the defendant with one count of theft of public

20 money, property, or records in violation of 18 U.S.C. § 641.

21          2.      The Parties have a negotiated resolution of the case as memorialized by their signed plea

22 agreement (the Plea Agreement). Pursuant to the Plea Agreement, the defendant agrees to pay

23 restitution of $57,889.00, and a special assessment of $25.00.

24          3.      The defendant has $57,899.00 set aside to effect a lump sum payment towards the full

25 amount of the restitution and special assessment owed in this case.

26          4.      The defendant has not yet been sentenced in this case.

27          5.      The Parties agree that the $57,899.00 can and should be paid into the court’s deposit fund

28 (the Deposit) on or before January 8, 2021. The defendant will not oppose the application of the Deposit



30
                 Case 1:20-cr-00225-SKO Document 8 Filed 01/07/21 Page 2 of 3

 1 towards the restitution and special assessment entered against her.

 2          6.      Accordingly, the Parties request that the Court sign the proposed order below directing

 3 that the $57,899.00 be paid to the Clerk of Court so that it may be deposited into the court’s deposit

 4 fund.

 5

 6                                                       Respectfully submitted,

 7 FOR THE UNITED STATES:                                MCGREGOR W. SCOTT
                                                         United States Attorney
 8
     Dated: December 31, 2020                     By:    /s/ William B. Taylor
 9
                                                         WILLIAM B. TAYLOR
10                                                       Special Assistant United States Attorney

11
     FOR DEFENDANT DELIA PEARSON:
12

13 Dated: December 20, 2020                              /s/ Delia Pearson
                                                         DELIA PEARSON
14                                                       Defendant
15
     Dated: December 31, 2020                     By:    /s/ Brittany E. Hines
16
                                                         BRITTANY E. HINES
17                                                       Attorney for defendant DELIA PEARSON

18

19

20

21

22

23

24

25

26
27

28



30
                 Case 1:20-cr-00225-SKO Document 8 Filed 01/07/21 Page 3 of 3

 1                                                  ORDER

 2          The Court, having reviewed the court files and the Parties’ joint motion for order requiring

 3 payment of currency into the court’s deposit fund (the Motion), and good cause appearing therefrom,

 4 hereby GRANTS the Motion. Accordingly, IT IS ORDERED that:

 5          1.      The defendant shall deliver to the Clerk of the Court, a check or money order in the

 6 amount of $57,899.00, made payable to the “Clerk of Court” (the Deposit) on or before January 8, 2021.

 7          2.      The defendant shall mail or deliver the Deposit to the Office of the Clerk, United States

 8 District Court, Eastern District of California, 501 I Street, Suite 4-200, Sacramento, California 95814.

 9 The defendant shall also write the docket number (1:20-CR-00225-SKO) on the payment instrument and,

10 if she desires a payment receipt, shall include a self-addressed, stamped envelope with the payment.

11          3.      Upon sentencing, the clerk shall apply the $57,899.00 towards defendant’s criminal

12 monetary obligations.

13 IT IS SO ORDERED.

14
     IT IS SO ORDERED.
15

16 Dated:        January 7, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28



30
